DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
 

3.  Claims 1, 12, 21, 23, 25-26, 28, 35, 38, 45, 50, 54, 57, 59, 147, 167, 202-207 are pending.

4.  Claims 35, 38 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1, 12,  21, 23, 25, 26, 28, 50, 54, 57, 59, 147, 167, 202-207 are under examination as they read on an immunomodulatory fusion protein and the species of human IL-2 and lumican, HSA linker, an immune cell response that activates, enhances or promotes a response by an immune cell, T-cell as the specific immune cell and increased effector function as the specific immune cell response.
 
  
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1, 12,  21, 23, 25, 26, 50, 54, 57, 59, 147, 167, 202 and 204-207 stand rejected under 35 U.S.C. 103 as being unpatentable over US 20200010539 in view of Iozzo et al (Matrix Biology, 42:11-55m 2015) for the same reasons of record.  

8.  Claims 1, 12,  21, 23, 25, 26, 50, 54, 57, 59, 147, 202 and 203-207 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2014160956 in view of Iozzo et al (Matrix Biology, 42:11-55m 2015) or Svensson et al (FEBS Letters 470 (2000) 178-182) for the same reasons of record.

9.  Claims 1, 12,  21, 23, 25, 26,  50, 54, 57, 59, 147, 202 and 203-207 stand rejected under 35 U.S.C. 103 as being unpatentable over Addi et al (TISSUE ENGINEERING: Part B Volume 23, .

10.  Claims 1, 4, 12, 21, 23, 25, 26, 28, 50, 54, 57, 59, 147 and 167, 202 and 203-207 stand rejected under 35 U.S.C. 103 as being unpatentable over US 20180222959 (IDS) or WO 2016/054107 and/or Counterpoint Biomedica Lesion Targeted Cytokines (Dec, 2016, pages 1-11) each in view of Zhou et al (J. Cancer, 2017; 8(8): 1466-1476) and  of Iozzo et al (Matrix Biology, 42:11-55m 2015) or Svensson et al (FEBS Letters 470 (2000) 178-182) and optionally Zhu et al (Cancer Cell, 2015, 27(4)489-501) for the same reasons of record.

11.  Claims 28 and 167 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2014160956 or Addi et al (TISSUE ENGINEERING: Part B Volume 23, Number 2, 2017, page 163-182), each in view of Iozzo et al (Matrix Biology, 42:11-55m 2015) or Svensson et al (FEBS Letters 470 (2000) 178-182), as applied to claims 1, 12,  21, 23, 25, 26, 50, 54, 57, 59, 147, 202 and 203-207 and further in view of Zhu et al (Cancer Cell, 2015, 27(4)489-501) and US 20180222959 (IDS) for the same reasons of record.

Applicant points to the surprising discovery that the claimed immunomodulatory fusion proteins are unexpectedly effective for enhancing an anti-tumor immune response and reducing systemic exposure that results in treatment-related toxicities. As described in Example 4, tumor retention following intratumoral injection was evaluated for a lumican fusion to mouse serum albumin (lumican-MSA) as compared to MSA-alone (see page 171-174). It was demonstrated that by 24 hours after injection, MSA alone had nearly disappeared from the tumor, but lumican-MSA was retained (see FIG. 2A). Moreover, at 12 hours post-injection, it was determined that whereas about 25% of the injected dose of MSA was present in serum, less than 10% of the injected dose of lumican-MSA was detected in serum, indicating reduced systemic dissemination of the lumican-MSA relative to MSA only (see FIG. 2B).

Applicant further evaluated whether prolonged tumor retention and reduced systemic dissemination provided by lumican's anchoring to collagen would improve therapeutic effect of an immunomodulatory domain linked to lumican. Applicant surprisingly discovered that lumican linked to MSA-IL-2 provided enhanced anti-tumor immune responses (see Example 6) and induced a curative tumor-specific T cell response (see Examples 7-8) relative to MSA-IL-2 alone. Additionally, lumican linked to IL-12-MSA was surprisingly found to eliminate treatment-associated toxicities (see Example 9). Together these results demonstrate fusion proteins of a lumican operably linked to an immunomodulatory domain as presently claimed provide unexpected results for achieving collagen localization in tumors, thereby promoting anti-tumor efficacy and reducing systemic dissemination. 


This is not found persuasive because (i) showing is limited to MSA linker, while the “linker” is optional and not required in the claims. Further, the optional linkers are a genus of linkers which vary in kind (e.g., hydrophilic polypeptide, Fc, mutant Fc, HSA or fragments thereof)  and length 

Nilsen et al (Scientific Reports (2018) 8:14648) highlight distinct differences in structural requirements for the interactions between mouse and human albumin with their respective receptor, which should be taken into consideration in design of albumin-based drugs and evaluation in mouse models (see abstract). Applicant’s results of enhancing an anti-tumor immune response and reducing systemic exposure of lumican-MSA that results in treatment-related toxicities was most likely due to lumican binding to Col 1 using LRR5 and LRR7 (see Iozzo),  increase in size above the clearance threshold of the kidneys and the increase in the half-life due to the MSA strong binding to mFcRn when compared to the MSA alone (see Nilsen et al (page 9, 1st ¶).

It is not clear why Applicant is surprised since Nilsen et al (Current Opinion in Chemical Engineering 2018, 19:68–76, available online January 2018) demonstrated that albumin has a long serum half-life due to its unique ability to bind the cellular neonatal Fc receptor (FcRn), which provides protection from intracellular degradation. The interaction can be capitalized to improve the efficacy of drugs by extending their serum persistence. Nilson et al teaches that FcRn from rodents binds HSA poorly in comparison to rodent albumin, for example, mouse FcRn (mFcRn) binds mouse serum albumin (MSA) 25-fold more strongly than HAS (see page 70, under Conventional animal models).  Nilsen et al teaches that MSA binds hFcRn strongly while mouse IgG binds poorly, and as such, the competition from endogenous IgG and MSA for receptor binding differs considerably in hFcRn transgenic mice (page 74, left col., 2nd ¶). Accordingly not all linkers would have the benefits of MSA. 

The prior art on Nilsen teaches the same surprising benefits applicant claiming.  Here, applicant has not provided any objective evidence to support the difference between the prior art and instant lumican-immunomodulatory domain fusion protein. The record does not contain sufficient objective evidence that the referenced fusion protein differ in any significant manner from that claimed.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, the inventors merely used routine research methods to prove what was already believed to be the case.  


(ii)  the showing of surprising results in the specification cannot be clearly equated with the claimed invention. The showing of unexpected results is not commensurate in scope with the invention as claimed.  The claims are directed to a fusion protein composing a lumican-immunomodulatory domain with/out linker, while the showings of unexpected results is limited to unclaimed lumican-MSA. MPEP §716.02(d).  Not all the combinations would result in the surprising effect of enhancing the antitumor activity of immunomodulatory domain. There is no showing that other embodiments falling within the claim will behave in a similar manner.  For Example, Miyakawa et al (J Pharm Sci. 2013 Sep;102(9):3110-8) demonstrated that gene 


 (iii) The results of unexpected results must be due to the claimed features, not to unclaimed features. The instant claims does not recite lumican-MSA, rather the claims are directed a fusion protein of lumican and immunomodulaotory domains with/out any linker.  Fig. 6A of the specification shows that treatment with IL12-MSA-lumican resulted in a modest improvement in survival compared to IL12-MSA (see page 181, 3rd ¶).  Moreover, the specification at page 176, 3rd ¶ discloses that monotherapy of mice administered lumican-MSA-IL2 or MSA-IL2 alone imparted a limited survival benefit.  These results defeat Applicants’ claim of surprising results. The showings provide no surprising benefits to the claimed fusion lumican-immunomodulatory domains.   


 With respect to the that “IL-12-MSA was surprising found to eliminate treatment-associated toxicities”, the Examiner notes that “IL-12-MSA” is not claimed, and the surprising benefits are directed to unclaimed non-anchoring fusion protein (i.e., IL-12-MSA). Moreover, the art recognize that additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect.


(iii) The results do not show the effect of a genus of lumican-immunomodulatory domains (e.g., IL-2, IL-4, IL-7, IL-9, IL-13, IL-15, IL-15/IL-15RA, IL-21, or a combination thereof; IL-12 (p35), IL-12 (p40), IL-12(p35)/IL-12(p40), IL-23, IL-27 IL-35, or a combination thereof; IL-1, IL-18, IL-33, or a combination thereof; TNFα, INFα, IFN-γ, GM-CSF, FLT3L, G-CSF, M-CSF,or a combination thereof; LIF, IP-2, MIP- la, MIP-1 , CXCLI, CXCL9, CXCLIO, MCP-1, Eotaxin, RANTES, LIX, CCL3, CCL4, CCL5, and Eotaxin; TNF-alpha, CD40L, 4-lBBL, OX40; an anti-TNFR 1 antibody, an anti- TNFR2 antibody, an anti-CD40 antibody, an anti-4-lBB antibody, and an anti-0X40 antibody; an anti-TNFR 1 antibody, an anti- TNFR2 antibody, an anti-CD40 antibody, an anti-4-lBB antibody, and an anti-0X40 antibody; and (ii) a CD28 receptor superfamily or a B7 ligand family selected from ICOS ligand, CD80, CD86; an anti-TNFR 1 antibody, an anti- TNFR2 antibody, an anti-CD40 antibody, an anti-4-lBB antibody, and an anti-0X40 antibody; and (ii) a CD28 receptor superfamily or a B7 ligand family selected from ICOS ligand, CD80, CD86, or an anti-ICOS antibody and an anti- CD28 antibody; among other). 

(iv)  it is not clear why Applicant is surprised by the results since the effect of would be expected because Iozzo teach that lumican and figbromoduline bind same regions of Col 1 using LRR5 and LRR7.  Further, the prior art on Nilsen (Current Opinion in Chemical Engineering 2018, 19:68–76) teaches the same surprising benefits applicant claiming.  Here, applicant has not In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, the inventors merely used routine research methods to prove what was already believed to be the case.  


12.  No claim is allowed.


13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 4, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644